Per Curiam. This claim arises from an alleged breach of contract between Claimant, Orville A. Antrim, and the State of Illinois and the State Board of Education. Claimant filed a claim in the amount of $75,000 for damages allegedly sustained as a result of said breach of contract. In 1959, Claimant was issued a Provisional Elementary Certificate which was valid for an initial two-year period and six subsequent renewal periods, by which time he was to have met the requirements for a Standard Elementary Certificate. Claimant had until June of 1972 to qualify for said standard certificate. Before the certificate could be issued, he had to meet all academic requirements and statutory requirements, including a degree from a recognized institution and 16 semester hours of professional education and five hours of student teaching. Claimant took courses at several institutions and received a bachelor’s degree in September of 1971. Through a clerical error, said degree was accepted by the State Board of Education before it was discovered that Ohio Christian College, from which Claimant received said degree, was not an accredited institution in accordance with Article 21 — 21 of The School Code of Illinois. When the error was discovered, Claimant was asked to surrender his newly acquired degree, which he did. He then had until June of 1972 to obtain a degree from a recognized school. Claimant did not succeed in securing said degree and his Provisional Certificate expired. By the start of the 1972-73 school year, Claimant still did not have a degree from a recognized institution and was subsequently ineligible for employment by the Community Unit School District in Champaign County where he had been previously employed. In October of 1973, Claimant did obtain a Standard High School certificate from the State Board of Education after receiving a bachelor’s degree from Eastern Illinois University, an accredited teacher education institution. By this time, however, his previous position had already been filled, and Claimant was without a job. The evidence discloses that approximately six weeks elapsed from the time he secured his degree from Eastern Illinois University until he secured his certificate from the State of Illinois. Claimant bases his claim on the theory he had a contract with the State of Illinois and that said contract was breached by the action of the State. The evidence in the record does not sustain this theory that such a contract existed but rather on the completion of certain educational requirements as set forth by Ill. Rev. Stat., ch. 122, par. 21 — 21, he would be entitled to a certificate. Claimant, unfortunately, failed to pursue the correct avenue in attempting to obtain his teaching certificate and consequently failed to meet the standards as set forth by the statute. Claimant having failed to meet the statutory requirements of the State of Illinois, this claim is hereby denied.